Exhibit 2 Directors and Executive Officers of Del-Ta Engineering as of April 29, 2013 The name, position, principal occupation, business address and citizenship of each director and executive officer is set forth below. Name (Citizenship) Position Principal Occupation Business Address Roni Oren (Israel)* Chairman of the Board of Directors Chief Executive Officer of Rapac and director of companies in the Rapac group 4 Ha’alon Street Kfar Neter 40593, Israel Alex Milner (Israel) Director Chief Executive Officer of O.R.T. Technologies Ltd. and director of companies in the O.R.T. group 4 Ha’alon Street Kfar Neter 40593, Israel Haim Mazuz (Israel) Chief Financial Officer and Director Chief Financial Officer of Rapac and director of companies in the Rapac group 4 Ha’alon Street Kfar Neter 40593, Israel * Mr. Tanhum Oren is the father of Mr. Roni Oren and Ms. Ruth Oren Homonai.
